Citation Nr: 0120577	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  01-04 898	)	DATE
	)
	)


THE ISSUE

Whether a September 28, 1992 decision by the Board of 
Veterans' Appeals denying entitlement to service connection 
for a low back disability should be revised or reversed on 
the grounds of clear and unmistakable error. 


REPRESENTATION

Moving party represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The moving party served on active duty from October 1965 to 
October 1966.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the moving party as to clear 
and unmistakable error in a September 28, 1992 Board 
decision. 


FINDINGS OF FACT

1.  The September 1992 Board decision determined that 
entitlement to service connection for a low back condition 
was not warranted.

2.  The moving party has alleged that the claim should have 
been granted as the evidence showed that his current back 
disability is associated with an incident sustained during 
active service; that the Board erroneously concluded and 
misstated that there was no evidence of record reflecting 
back complaints immediately after service; that a medical 
examiner expressed an opinion that the moving party's back 
problems were caused by his obesity is unsupported by other 
examiners; and that the Board selectively screened evidence 
and failed to afford reasonable doubt.

3.  The record does not demonstrate that the correct facts, 
as they were known in at the time, were not before the Board 
in September 1992, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been manifestly 
different but for the claimed errors.


CONCLUSION OF LAW

The September 28, 1992 Board decision denying entitlement to 
service connection for a low back disability did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1403, 20.1404 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party has argued that there was clear and 
unmistakable error ("CUE") in the September 28, 1992, Board 
decision, which concluded that entitlement to service 
connection for a low back condition was not warranted.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
the provision of 38 C.F.R. § 20.1404(b) which required denial 
of a motion that did not clearly and specifically allege CUE 
of fact or law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error, was invalid because, when read in 
conjunction 38 C.F.R. § 20.1409(c), it operated to prevent 
board review of certain CUE claims contrary to the 
requirement of the statutory provision of 38 U.S.C.A. § 
7111(e), which provided that a CUE claim was to be decided by 
the board on the merits.  Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).  However, the Federal 
Circuit found that the other CUE rules were validly issued in 
compliance with applicable rulemaking procedures and were not 
arbitrary, capricious, or contrary to law.  The Board notes 
that it has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.

Section 20.1403 of the Code of Federal Regulations, addresses 
what constitutes CUE and provides as follows:

(a)  General. Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General. Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on 
or after July 21, 1992, the record that existed when 
that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred 
to the Board for review in reaching that decision, 
provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds 
of clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis. A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist. The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence. A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide guidance with regard to 
determining whether CUE exists in a Board decision.  As 
stated by the Court, in order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 

(2) the error must be "undebatable" and the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that, with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Errors constituting CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313. "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.' "  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The moving party has alleged that the claim should have been 
granted as the evidence showed that his current back 
disability is associated with an incident sustained during 
active service; that the Board erroneously concluded and 
misstated that there was no evidence of record reflecting 
back complaints immediately after service; that a medical 
examiner expressed an opinion that the moving party's back 
problems were caused by his obesity is unsupported by other 
examiners; and that the Board selectively screened evidence 
and failed to afford reasonable doubt.

The Board observes that the arguments raised by the moving 
party primarily relate to the interpretation and evaluation 
of the evidence.  These arguments represent a clear-cut 
example of disagreement as to how the evidence was 
interpreted and evaluated, and as such cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen, supra.

In September 1992, the Board did indeed consider that the 
moving party sustained possible back trauma during service 
and also detailed the medical record tracing the history of 
the moving party's back complaints.  In this case, the facts 
before the Board at the time of the September 1992 decision 
included the service medical records; post-service medical 
records dated from 1969 through 1989; and numerous statements 
from the moving party as well as his testimony presented at a 
personal hearing conducted in October 1989.  The Board's 
interpretation of the available service medical records to 
the effect that they failed to show any findings associated 
with a permanent back disability or disease in service was a 
reasonable exercise of adjudicatory judgment and completely 
supported by its weighing of the evidence.  

The Board stresses that the mere fact of an in-service injury 
is not enough to establish service connection; there must be 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  In addition, post-service medical 
records failed to associate the moving party's current back 
disability to his active service.  In fact, the Board notes 
that, at the time of the September 1992 VA decision, the 
first clinical evidence of back complaints were documented in 
August 1969 and were attributed to an incident on the day of 
admission.  Following that, an April 1970 VA examination 
associated the moving party's then existing back strain with 
his obesity, not to any incident in service.

The moving party challenges the examiner's conclusion 
associating his back strain with obesity.  The Board also 
notes that the moving party's opinion as to medical matters, 
no matter how sincere, is without probative value because he, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the examiner's opinion is not shown to be 
incorrect.   Moreover, these assertions go to the weighing of 
the facts and so do not constitute CUE.

The moving party additionally asserts, in effect, that a 
claim for a back disability filed in September 1968 should 
establish that he had back complaints immediately after 
service.  However, there was no current medical evidence in 
support of the claim at the time of the September 1968 claim 
because the moving party failed to report for a medical 
examination, findings from which might have lent support to 
his claim.  Moreover, because September 1968 was nearly two 
(2) years after service, such a fact together with the other 
evidence then of record does not establish back 
symptomatology immediately after service.  

Accordingly, the failure to conclude that the moving party 
had a current back disability which was related to service is 
not an "undebatable" error.  The September 1992 Board 
decision was, therefore, consistent with the extant record 
and was completely in accord with the law then applicable for 
determining whether entitlement to service connection was 
warranted.  

After consideration of all of the evidence in September 1992, 
the Board found that the preponderance of the evidence was 
against the claim of entitlement to service connection for a 
low back condition .  Because the preponderance of the 
evidence was against the claim, the benefit of the doubt 
doctrine was not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Therefore, the Board finds that the denial of service 
connection for a back disability was a reasonable exercise of 
adjudicatory judgment and did not involve CUE, and the motion 
must be denied.


ORDER

The motion for revision or reversal of the September 28, 1992 
Board decision on the grounds of CUE is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 



